Title: To George Washington from William Deakins, Jr., 25 January 1787
From: Deakins, William Jr.
To: Washington, George



Sir.
George Town [Md.] Janry 25th 1787

Your favor of the 13th Current did not come to hand till the day before Yesterday, I fear I shall fail in geting you the Poland Oat—some have been Offered, but they were so much degenerated that they Appeared no better than the Common Oat, & the price 25 ⅌ Ct higher I have procured 200 Bushels of the Common Oat of the best Quality & well Cleaned & You may send for them or any part you Want, on Tuesday Next—& Very possible by that time I may get in some Poland Oats, as I have sent one of my Young Men into the Country & If they are to be had he will get them, tho most of our Farmers who have growed them, think them a Very uncertain Crop, & now give the preference to the Country Oat. there are two or three Craft here & I expect I can get them to take down the Oats at 4d. ⅌ Bushel If you want 200 Bushels or Upwards and I can now send You any Quantity you want the price 3/ for the Comn & 3/9 for the Poland this Currency.
Mr Benjamin Reader who goes to Mrs Slauters tomorrow promises to sent his Boy to your House with this, otherwise I

would have sent a Servant on purpose fearing my letter would be Neglected or omitted to be forwarded by the Post master—I am with the Most perfect Respect Sir Your Obt Servt

Will. Deakins Jur

